Citation Nr: 0612310	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder, 
including an anxiety disorder.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from May to October 
1943. 

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from October 2002, December 2002, and March 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The veteran's claim for service connection for a nervous 
disorder was first considered and denied by the RO in a March 
1966 rating decision.  The RO sent him a letter at that time, 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  And he did not timely 
appeal that determination.  See 38 U.S.C.A. § 7105(c) (West 
2002) (if a notice of disagreement (NOD) is not filed within 
one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2005), etc.

In July 2000, the veteran filed a claim for service 
connection for a nervous disorder, including an anxiety 
disorder.  This claim was denied on the merits by the RO in 
the aforementioned March 2004 rating decision.  However, 
first, there must be new and material evidence to reopen this 
claim.  38 C.F.R. § 3.156(a) (2000).  This is the threshold 
preliminary determination concerning this claim because this, 
in turn, affects the Board's jurisdiction to reach the 
underlying claim to adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If 
the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant, as further analysis, beyond 
the evaluation of whether the evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Conversely, in May 2001, the veteran filed a separate claim 
of entitlement to service connection for PTSD.  His claim was 
denied in an October 2002 rating decision.  The denial of 
service connection was confirmed in a December 2002 rating 
decision.  Since there was no prior, unappealed, decision 
concerning the claim for service connection for PTSD, 
specifically, new and material evidence is not required 
before considering this claim on the full merits (this claim 
was not initially adjudicated by the RO until the October 
2002 rating decision- which the veteran timely appealed to 
the Board).  See, e.g., Spencer v. Brown, 4 Vet. App. 283 
(1993).

Regardless, further development is required before deciding 
this appeal.  So, for the reasons discussed below, the claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file indicates the veteran 
was not properly advised of the changes brought about by the 
Veterans Claims Assistance Act (VCAA) regarding his petition 
to reopen his previously denied claim for service connection 
for a nervous disorder - including an anxiety disorder.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  This, again, 
is the threshold preliminary determination concerning this 
claim.  Only if there is new and material evidence will the 
Board, in turn, reach a merits adjudication.  38 C.F.R. 
§ 3.156.

Moreover, although the RO provided a brief explanation of the 
VA's duty to assist in an August 2001 letter and a copy of 
some of the regulations implementing the VCAA in the March 
2004 statement of the case (SOC), the veteran's 
representative alleges the RO failed to provide the veteran 
with an adequate explanation of the provisions of the VCAA, 
including notice of his rights and responsibilities under 
this law and whose ultimate responsibility - his or VA's, it 
is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board is 
insufficient for purposes of compliance with the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Also recently, in Kent v. Nicolson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court established significant new 
requirements with respect to the content of VCAA notice for 
reopening claims.  The Court held, among other things, that 
in the context of a claim to reopen, the VCAA requires that 
VA look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

Furthermore, regarding the veteran's claim for service 
connection for PTSD, also during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Here, the veteran was provided 
notice of what type of information and evidence was needed to 
establish that he had PTSD due to his service 
(i.e., the first three elements discussed in 
Dingess/Hartman), but he received no such notice regarding 
his petition to reopen.  And he also was not provided notice 
of the type of evidence necessary to establish a disability 
rating and effective date for either of the disabilities 
claimed on appeal (i.e., the last two elements discussed).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure 
by the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

So the RO must issue another VCAA letter to correct these 
procedural due process problems.  This, in turn, will protect 
the veteran's right to procedural due process and avoid 
prejudicing him in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board cannot correct these 
procedural due process defects; rather, the RO must.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Following the March 2004 RO rating decision at issue, in July 
2004, the veteran's representative submitted a statement 
indicating he wanted reconsideration of the RO's denial (on 
the merits) of the veteran's claim for service connection for 
a nervous disorder - inclusive of an anxiety disorder.  This 
request was on the basis of additional evidence that had not 
yet been considered (also bear in mind the claim was 
improperly adjudicated on the merits, when, in actuality, the 
initial determination should have been whether this 
previously adjudicated, but unappealed, claim could be 
reopened).  In any event, the Board construes the attorney's 
July 2004 statement as a timely notice of disagreement (NOD) 
with the RO's March 2004 rating decision.  So this claim must 
be remanded to the RO for issuance of a statement of the case 
(SOC), as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board concerning this additional issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter.  The 
letter must:  (a) inform him about the 
information and evidence not of record 
that is necessary to substantiate his 
petition to reopen his previously denied 
claim of entitlement to service 
connection for a nervous disorder - 
inclusive of an anxiety disorder, and for 
his claim of entitlement to service 
connection for PTSD specifically; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability evaluation and an 
effective date for the claims on appeal.  
See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

*As well, to comply with Kent v. 
Nicolson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the VCAA letter 
must describe what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in the 
previous, unappealed, denial of the claim 
for service connection for a nervous 
disorder - inclusive of an anxiety 
disorder.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.



2.  Send the veteran and his attorney an 
SOC on the issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for a nervous disorder - including an 
anxiety disorder.  Advise the veteran 
that he still needs to file a timely 
substantive appeal (e.g., a VA Form 9) 
concerning this additional claim, if he 
wants the Board to consider it, and 
inform him of the time limit for doing 
this.

If, and only if, he submits a timely 
substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD in light of any additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
attorney a supplemental SOC (SSOC) and 
give them time to respond before 
returning this claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




